                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION



UNITED STATES OF AMERICA

V.                                           CR607-015

AKEEM AJIMA LANIER




               ORDER ON MOTION FOR LEAVE OF ABSENCE


      I. CAIN SMITH having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT I. CAIN SMITH be granted leave of

absence for the following periods: November 6, 2018 through November 12,

2018.


      This^2if day of October, 2018.


                                       J. RANDAi^^ CHIEF JUDGE
                                       UNITED STATES DISTRICT COURT
                                        lOUTHERN DISTRICT OF GEORGIA
